Citation Nr: 0020801	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
paranoid type schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran has been certified as having active service from 
December 1982 to May 1983; his record of service (DD-214) 
reflects no prior service.  Additional prior service reported 
by the veteran, alleged to have been served under his 
sister's social security number, could not be verified by the 
service department or National Personnel Records Center on 
repeated occasions.

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for paranoid type 
schizophrenia.

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in March 1999 and before the 
undersigned in July 2000; transcripts of which have been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a paranoid type schizophrenia when it 
issued an unappealed rating decision in August 1997.  

2.  Evidence submitted since the final August 1997 rating 
decision does not bear directly or substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the August 1997 decision wherein the 
RO denied reopening a claim of entitlement to service 
connection for paranoid type schizophrenia is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1997 
rating decision wherein the RO denied reopening a claim of 
entitlement to service connection for paranoid type 
schizophrenia is reported in pertinent part below.

Service medical records including a comprehensive medical 
board evaluation were of record.  Therein, in summary, it was 
noted that the veteran was experiencing paranoid type 
schizophrenia with severe acute exacerbation.  It was further 
noted that he had a long-term history of psychotic 
symptomatology with at least three such episodes requiring 
hospitalizations prior to service.  Symptoms included 
confusion, paranoid ideation, suspiciousness, constriction of 
affect, thought blocking, autism and social withdrawal.  

Included in the extensive history of record in those files 
was evidence of preservice behavior for which he had been 
arrested on some 20 occasions, periodically incarcerated 
and/or which required psychiatric hospitalization, and on one 
or more occasions with regard to the legal offenses, he had 
been found to be not guilty by reason of mental impairment.  
He had first been imprisoned in 1980, and had two bouts with 
the law in the year prior to enlistment in 1982.  

During the medical board, reports of the referenced periods 
of incarceration were obtained and reviewed, showing 
treatment for psychotic symptoms, and primary diagnosis of 
schizophrenia for which he received medications.  

The veteran had not mentioned his prior history of 
psychiatric problems and/or arrests at the time of his 
enlistment.  The medical board concluded that the veteran had 
not been fit for enlistment and was unfit for retention in 
the service.  It was not felt that there had been increase in 
symptomatology in service.  However, he was referred to a VA 
facility for hospitalization before actual discharge from 
service.  The report of that VA hospital care is of record 
showing that in May and June 1983, he was seen for ongoing 
symptoms, diagnosed as schizophrenia but including symptoms 
of anxiety.

The evidence submitted by the veteran since the August 1997 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for paranoid type 
schizophrenia is reported in pertinent part below.

A police report from 1990 shows the veteran was found not 
guilty by reason of insanity.

A report from a psychiatric institution dated in 1994 shows 
that the veteran had been hospitalized on 2 occasions with 9 
referrals for psychiatric evaluations.  In 1994 he had been 
charged with felonious assault and possession of a firearm in 
the commission of a felony and was to be psychiatrically 
evaluated after having been found to be not guilty by reason 
of insanity.  It was noted that he was depressed and had 
multiple suicide attempts in the past.  He was profoundly 
paranoid and was said not to understand that he had a mental 
illness or accept the fact that he was severely mentally ill 
and needed treatment.

On VA examination in December 1998 the veteran was noted to 
have a long history of psychiatric problems and current 
diagnosis of bipolar disorder.  He had been psychiatrically 
hospitalized on numerous occasions.  


Assessment was probable schizoaffective disorder rather than 
schizophrenia or bipolar disorder, based on his history.  He 
was also noted to have signs of antisocial personality 
disorder with paranoid personality traits.  

The veteran recently submitted affidavit evidence from a 
friend who recalled that he had known the veteran for over 20 
years to when they were stationed together, and knew that he 
had had some mental problems for as long as he had known him 
and that undoubtedly his service had an impact thereon.

The veteran provided oral testimony in support of his claim 
before a Hearing Officer at the RO in March 1999 and before 
the undersigned in July 2000, transcripts of which have been 
associated with the claims file.  The veteran alleged that he 
had another earlier period of service to which he attributed 
development of a psychiatric disorder.


Criteria

In general, in any case, the threshold question to be 
answered is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).




In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).


If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A determination on a claim by the RO of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in Rule 302 (§ 20.302 of this part).  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
op. cit.

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, op. cit., the Federal Circuit held 
that the Court impermissibly ignored the definition of 
"material evidence" adopted by the Department in 38 C.F.R. 
§ 3.156 and without sufficient justification or explanation, 
rewrote the regulation to require, with respect to newly 
submitted evidence, that "there must be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence, both old and new, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Federal Circuit held invalid the Colvin test as it 
related to the issue of materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

In Elkins v. West, op. cit., the Court held that the decision 
of the Federal Circuit in Hodge required the replacement of 
the two-step test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability incurred 
in or aggravated by peacetime service.  38 U.S.C.A. § 1131 
(West 1991). 

If not shown during service, service connection may be 
granted for a psychosis if manifested to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (1999).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (a), (b) 
(1999).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a) (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In some circumstances VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991), to advise a claimant of the new and 
material evidence needed to complete his/her claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

VA has fulfilled its obligation under section 5103(a) by 
informing the veteran of the reasons his claim has been 
denied.  In that regard, the veteran in this case has not put 
VA on notice of the existence or availability of other 
specific or pertinent evidence.


Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The August 1997 RO rating decision is the most recent final 
decision, and is thus the one from which the issue is raised 
as to new and material evidence.  The pertinent evidence 
which has been added to the record since 1997 is cumulative 
and repetitive in nature in that it merely shows ongoing 
psychiatric care and/or duplicates of records already in the 
file.  Parenthetically, the Board notes that in some of the 
post-1997 evidence, there has been the suggestion that the 
veteran may well have or have had had schizophrenia, but also 
that he may have other mental health problems as well, 
variously diagnosed as a personality disorder, bipolar 
disorder, etc.  Or more recently, his current symptoms 
impressed a psychiatric examiners as being closer to a 
schizoaffective disorder, with depression and considerable 
paranoia, to include underlying aberrant traits of 
personality disorders, rather than bipolar or schizophrenia.  

None of this has any measurable impact whatsoever on whether 
these or any acquired psychiatric disability was or was not 
incurred in or aggravated by service, but rather the manner 
in which such disorder is identified at any given stage. 

From a practical standpoint, the only opinion of record that 
the veteran's schizophrenia or any other psychiatric 
disability was due to service, and/or that obviously 
significant psychiatric impairment which had existed prior to 
service was aggravated therein, is from the veteran himself.  
Neither is something on which he is entirely incompetent to 
express an opinion pursuant to Espiritu.  
Similarly, the statement by a long-time friend that the 
veteran had had mental illness for years, and that his 
service had an impact thereon is something for which that 
friend is not qualified to express an opinion absent medical 
expertise which is not shown.

In short, in 1997 the RO assessed the salient evidence then 
of record, namely inservice and post-service clinical 
evidence, and justifiably concluded that an acquired 
psychiatric disability, which was then and for some time had 
been diagnosed as schizophrenia, was not the result of 
service under any basic theory, including that preexisting 
problems had been aggravated therein, thereby precluding a 
reopening of the previously denied claim.  The evidence 
submitted since then in no way changes that premise.  

It unequivocally remains that there is no competent medical 
opinion in the additional acquired evidence linking 
schizophrenia or any other acquired psychiatric disorder to 
service on any viable theory.  

In this regard, there is no additional evidence not 
previously submitted which by itself or in connection with 
evidence previously submitted is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  The hearing testimony provided by the veteran merely 
reiterates arguments previously rejected by the RO, and as 
the Board noted earlier, the additional medical documentation 
on file merely reflects ongoing psychiatric symptomatology 
with no opinion relating it to service on any basis.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based upon a review of all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia, the first 
element has not been satisfied.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
an acquired paranoid type schizophrenia, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

